DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “viewing element” in claims 1-20, “reflecting material” in claims 1-13 and 16-20, “projection element that projects the illuminated reticle onto the viewing element” in claims 1-20, “color element configured to change a color…the color element” in claims 3 and 4, “number element configured to increase or decrease a number of the multiple dots projected onto the viewing element in response to an adjustment to the number element” in claims 5 and 6, “zeroing element” in claim 7, “spacing element” in claims 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 each recite the limitation "the adapter bracket" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes examination, the examiner will consider each of claims 17 and 18 as depending from claim 16, in lieu of claim 1, since claim 16 sets forth “an adapter bracket.” Correction and/or clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (10234238).
In reference to claim 1, Thomas discloses a sight apparatus, comprising:
a viewing element comprising a reflecting material configured to present an illuminated reticle superimposed over a field of view observed by looking through the viewing element (figures 2-8, viewing element 20);
a projection element that projects the illuminated reticle onto the viewing element, wherein the illuminated reticle comprises multiple dots that are vertically aligned and separated from one another by respective spacing distances, wherein a spacing distance, of one of the respective spacing 
a spacing adjustment element that is configured to change the spacing distance in response to input to the sight apparatus (figures 2-8, element 30 or 32; figure 7; column 3, lines 14-24).
In reference to claim 2, Thomas discloses the claimed invention (figures 2 and 8; paragraph bridging columns 1 and 2; paragraph bridging columns 3 and 4).
In reference to claim 7-9, Thomas discloses the claimed invention (vertical zeroing element 30 or 32; horizontal zeroing element 34 or 36).
In reference to claim 10, Thomas discloses the claimed invention (paragraph bridging columns 3 and 4; a shooter knows the projectile and weapon he is using, each projectile has defined projectile velocity relative to a given weapon).
In reference to claim 11, Thomas discloses the claimed invention (paragraph bridging columns 3 and 4; a shooter knows the ordnance is he is using and adjusts the spacing accordingly).
In reference to claim 12, Thomas discloses the claimed invention (paragraph bridging columns 3 and 4; a shooter knows the projectile and weapon he is using, and adjusts the spacing accordingly).
In reference to claims 13 and 14, Thomas discloses the claimed invention (viewing element 20 is a lens).
In reference to claims 16, Thomas discloses the claimed invention (adaptor bracket 13).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas. 
In reference to claim 15, Thomas discloses the claimed invention, except fails to explicitly disclose that the lens 20 comprises glass. However, the examiner takes Official Notice that it is well known to form the lens of a reflex sight as comprising glass, in order to provide a clear view through said lens while simultaneously providing a partially reflective material for displaying a projected reticle. Thus, it would have been obvious to a person of ordinary skill in the art to form the lens 20 of Thomas as comprising glass in order to provide a clear view through said lens while simultaneously providing a partially reflective material for displaying a projected reticle.
In reference to claims 17 and 18, Thomas discloses the claimed invention except for wherein the adapter bracket is a Picatinny rail element as claimed. However, The examiner takes Official Notice that it is well known to form a dovetail adapter bracket of a sighting device, like that of Thomas, as a Picatinny rail element--in order to facilitate .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of LoRocco (2009/0193705).
In reference to claim 3, Thomas discloses the claimed invention, except for a color element as claimed. However, LoRocco teaches that it is known to form an LED light source as a tri-color LED having a color adjustment element, in order to allow a user to select a color for a reflected image produced by said LED (paragraph 30). Thus, it would have been obvious to a person of ordinary skill in the art to form each of the LEDs of Thomas as a tri-color LED having a color adjustment element, in order to allow a user to select a color for each LED’s reflected image.
In reference to claim 4, Thomas in view of LoRocco makes obvious the claimed invention, since Thomas discloses up to three individual LEDs, each of which is modified per LoRocco to be a tri-color LED having a color adjustment element.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Crispin (2018/0128574).
In reference to claim 5, Thomas disclose the claimed invention, except for a number adjustment element as claimed. However, Crispin teaches that it is known to 
In reference to claim 6, Thomas in view of Crispin makes obvious the claimed invention, since Thomas discloses up to three dots (figure 8).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641